Case 1:18-cv-06714-PKC-RLM Document 16 Filed 01/25/19 Page 1 of 2 PageID #: 47



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------x
ALPHONSO DIXON,                                                   :
                                                                  :
                           Plaintiff,                             :
                                                                  :
         v.                                                       :       18-cv-06714 (PKC)(RLM)
                                                                  :
INTER-CON SECURITY SYSTEMS, INC.,                                 :
AND MATTHEW WHITAKER, in his                                      :
Official capacity as Acting Attorney                              :
General of the United States,                                     :
                                                                  :
                           Defendants.                            :
------------------------------------------------------------------x

                   DEFENDANT INTER-CON SECURITY SYSTEMS, INC.’S
                         RULE 7.1 DISCLOSURE STATEMENT

        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Inter-Con

Security Systems, Inc. (“Defendant”), by and through its attorneys, Ogletree, Deakins, Nash,

Smoak & Stewart, P.C., hereby certifies that: (i) Defendant has no parent company; and (ii) no

publicly held corporation owns 10% or more of Defendant’s stock.


Dated: New York, New York
       January 25, 2019
                                                              OGLETREE, DEAKINS, NASH,
                                                               SMOAK & STEWART, P.C.

                                                              By: /s/ Evan B. Citron
                                                                 Evan B. Citron
                                                              599 Lexington Avenue, 17th Floor
                                                              New York, NY 10022
                                                              212.492.2500
                                                              Attorneys for Defendant
                                                              Inter-Con Security Systems, Inc.
Case 1:18-cv-06714-PKC-RLM Document 16 Filed 01/25/19 Page 2 of 2 PageID #: 48



                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 25, 2019, I served, via the CM/ECF system, a true and

correct copy of the foregoing Defendant Inter-Con Security Systems, Inc.’s Rule 7.1 Disclosure

Statement upon all parties registered to receive electronic notice.



                                                                      /s/ Evan B. Citron
                                                                         Evan B. Citron

                                                                                           37172026.1




                                                 2
